Name: 90/116/EEC: Council Decision of 26 February 1990 on the conclusion by the European Economic Community of an Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  political geography;  European construction
 Date Published: 1990-03-15

 15.3.1990 EN Official Journal of the European Communities L 68/1 COUNCIL DECISION of 26 February 1990 on the conclusion by the European Economic Community of an Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation (90/116/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of the Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation is necessary for the achievement of the Community's objectives in the field of external economic relations; whereas this Agreement should be approved on behalf of the European Economic Community; Whereas is appears that certain measures of economic cooperation provided for by the Agreement exceed the powers of action provided for in the Treaty, and in particular those specified in the field of the common commercial policy, HAD DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation is hereby approved on behalf of the European Economic Community. The text of that Agreement is attached to this Decision (2). Article 2 The President of the Council shall give the notification, on behalf of the European Economic Community, provided for. in Article 25 of the Agreement. Article 3 The Commission assisted by representatives of the Member States, shall represent the Community in the joint committee set up by Article 22 of the Agreement. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 26 February 1990. For the Council The President M. SMITH (1) Opinion delivered on 14 February 1990 (not yet published in the Official Journal). (2) See page 3 of this Official Journal.